BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-14-00014-CV

                                    Nedra Scott

                                            v.

  Dillard Department Stores, Inc., a foreign Corporation, a/k/a Dillard's, a/k/a The
                      Higbee Company, a/k/a Dillard's Inc.

       (No. 12C0621-CCL IN COUNTY COURT AT LAW OF BOWIE COUNTY)


TYPE OF FEE                    CHARGES      PAID      BY
MOTION FEE                         $10.00   E-PAID    THOMAS H JOHNSON
MOTION FEE                         $10.00   E-PAID    THOMAS H JOHNSON
MOTION FEE                         $10.00   E-PAID    THOMAS H JOHNSON
REPORTER'S RECORD                 $195.00   PAID      THOMAS JOHNSON
MOTION FEE                         $10.00   E-PAID    THOMAS H JOHNSON
STATEWIDE EFILING FEE              $20.00   E-PAID    THOMAS H JOHNSON
SUPREME COURT CHAPTER 51 FEE       $50.00   E-PAID    THOMAS H JOHNSON
INDIGENT                           $25.00   E-PAID    THOMAS H JOHNSON
FILING                            $100.00   E-PAID    THOMAS H JOHNSON
CLERK'S RECORD                    $130.00   PAID      THOMAS JOHNSON


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                     IN TESTIMONY WHEREOF,
                                                     witness my hand and the Seal of
                                                     the COURT OF APPEALS for
                                                     the Sixth District of Texas, this
                                                     January 28, 2015.

                                                     DEBRA AUTREY, CLERK



                                                     By ___________________________
                                                                             Deputy